Exhibit 23.2 Consent of Independent Registered Public Accounting Firm CEL-SCI Corporation Vienna, Virginia We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated December 23, 2014, relating to the financial statements and the effectiveness of CEL-SCI Corporation’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-Kfor the year ended September 30, 2014. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP BDO USA, LLP Bethesda, Maryland July 1, 2015
